         Case 3:21-cv-00238-JBA Document 1-3 Filed 02/24/21 Page 1 of 2




D.N. NNH-CV21-6111484-S                               SUPERIOR COURT

MARY CIFARELLI                                        J.D. OF NEW HAVEN

v.                                                    AT NEW HAVEN

WALMART, INC.                                         FEBRUARY 24, 2021


_____________________________________

                                    NOTICE OF REMOVAL

       NOW COMES defendant Walmart, Inc., by and through its undersigned counsel, and

hereby provides notice that it has this date filed a petition for removal of this matter to the United

States District Court, District of Connecticut. A copy of said Petition (without exhibits) is

attached hereto as Exhibit A.


                                                   Respectfully submitted,

                                                   DEFENDANT,
                                                   WALMART, INC.

                                               By: ___/s/ 413253________________________
                                                  Michael P. Kenney, Esq.
                                                  RYAN RYAN DELUCA LLP
                                                  CityPlace II
                                                  185 Asylum Street, 6th Floor
                                                  Hartford, CT 06103
                                                  Juris No. 436612
                                                  Phone: 860-785-5150
                Case 3:21-cv-00238-JBA Document 1-3 Filed 02/24/21 Page 2 of 2




                                      CERTIFICATE OF SERVICE

             I hereby certify that on February 24, 2021, a copy of the above was mailed and/or e-

mailed to the following counsel and pro se parties of record:

             Weber & Rubano, LLC
             401 Center Street
             Wallingford, CT 06492
             Attorneys for the Plaintiff



                                                  ___/s/ 413253________________________
                                                  Michael P. Kenney, Esq.
S:\RyanSTI0408\LIT\DOCS\path.rtf
8000.363
